21-353-cv
     Madej v. Yale University


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 10th day of March, two thousand twenty-two.
 4
 5   PRESENT:
 6               PIERRE N. LEVAL,
 7               MICHAEL H. PARK,
 8               MYRNA PÉREZ,
 9                     Circuit Judges.
10   _____________________________________
11
12   JAKUB JONASZ MADEJ,
13
14                               Plaintiff-Appellant,
15
16                     v.                                                  21-353
17
18   YALE UNIVERSITY, MARVIN CHUN,
19   MARK SCHENKER, PETER SALOVEY,
20   JESSIE ROYCE HILL,
21
22                               Defendants-Appellees.
23
24   _____________________________________
25
26   FOR PLAINTIFF-APPELLANT:                                       Jakub Madej, pro se, Milford,
27                                                                  CT.
28
29   FOR DEFENDANTS-APPELLEES:                                      Patrick M. Noonan, Donahue,
30                                                                  Durham & Noonan, PC,
31                                                                  Guilford, CT.
 1           Appeal from a judgment of the United States District Court for the District of Connecticut

 2   (Hall, J.).


 3           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is AFFIRMED.

 5           Jakub Madej, a former Yale College student proceeding pro se, sued Yale University, as

 6   well as its president and various deans (together, “Defendants”), after he was involuntarily

 7   withdrawn from Yale’s undergraduate program for failing a class while on Academic Warning.

 8   In his suit, Madej asserted claims of fraudulent misrepresentation, fraud, negligence, breach of

 9   contract, and interference with contract, all stemming from his involuntary withdrawal from Yale.

10   The district court permitted Madej to amend his complaint twice, but eventually granted

11   Defendants’ motion to dismiss the second amended complaint for failure to state a claim. Madej

12   did not ask to amend his complaint for a third time. The district court then dismissed Madej’s

13   claims with prejudice because he had already amended twice and because Defendants would be

14   prejudiced by further delay.       On appeal, Madej argues that the district court (1) erred by

15   dismissing his complaint for failure to state a claim, (2) abused its discretion by failing to grant

16   him leave to amend a third time, and (3) abused its discretion by dismissing the complaint with

17   prejudice sua sponte. We assume the parties’ familiarity with the underlying facts, the procedural

18   history, and the issues on appeal.

19   I.      Failure to State a Claim

20           First, the district court did not err by dismissing Madej’s complaint for failure to state a

21   claim. We review de novo the dismissal of a complaint under Rule 12(b)(6). See Darby v.

22   Greenman, 14 F.4th 124, 127 (2d Cir. 2021). To survive a motion to dismiss, the complaint must


                                                      2
 1   plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

 2   Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 3   (“[Although] a court must accept as true all of the allegations contained in a complaint,” this tenet

 4   is “inapplicable to legal conclusions” and “[t]hreadbare recitals of the elements of a cause of action

 5   . . . do not suffice.”).

 6           Madej’s second amended complaint contained five causes of action: (1) fraudulent

 7   misrepresentation, (2) fraud, (3) breach of contract, (4) negligence, and (5) interference with

 8   contract. We agree with the district court that Madej failed to plausibly allege these claims.

 9           A.       Fraudulent Misrepresentation and Fraud Claims

10           The elements of fraudulent misrepresentation and fraud under Connecticut law are

11   essentially identical: “(1) a false representation was made as a statement of fact; (2) it was untrue

12   and known to be untrue by the party making it; (3) it was made to induce the other party to act

13   upon it; and (4) the other party did so act upon the false representation to his injury.” Manzo-Ill

14   v. Schoonmaker, 204 A.3d 1207, 1211 n.5 (Conn. App. Ct. 2019) (citation omitted) (fraudulent

15   misrepresentation); accord Longbottom v. Longbottom, 231 A.3d 310, 316 (Conn. App. Ct. 2020)

16   (fraud).

17           Madej alleged that Mark Schenker, Chairman of the Committee on Honors and Academic

18   Standing (the “Committee”), made the following false statements in emails and a letter informing

19   Madej that the Committee had denied his petition appealing his involuntary withdrawal: (1) “the

20   Committee on Honors and Academic Standing met on January 13, 2020 and voted without dissent

21   not to approve Madej’s petition,” App’x 36; (2) “the Committee . . . is made up of tenured and

22   non-tenured members of the Yale College Faculty, representatives of the Yale College Dean’s

23   Office, and undergraduate students,” id. at 37; and (3) “each of the members of the Committee
                                                       3
 1   received requisite documents before the alleged meeting,” id. Madej also alleged that Yale made

 2   the following fraudulent statements on its website: (1) “matters related . . . to withdrawals from

 3   Yale College were considered and adjudicated by [the] Committee on Honors and Academic

 4   Standing, a deliberative body within Yale College,” id. at 40; (2) “the Committee meets about

 5   twice a month during the regular academic year,” id. (internal quotation marks omitted); and

 6   (3) “the Committee is composed of representatives of the Yale College Dean’s Office, tenured and

 7   non-tenured faculty members, as well as undergraduate students,” id.

 8          Madej asserted that these statements “created a misleading impression that a collective

 9   body existed within Yale College that was charged with adjudicating Madej’s application” and

10   that they were made to prevent Madej from discovering that Schenker was actually the only

11   Committee member. Id. at 38. According to Madej, Schenker repeated the false statements to

12   Yale’s registrar and knew that Madej would not be able to challenge the statements because he

13   had to leave the country after being withdrawn. 1         As a result, Madej suffered unspecified

14   “damages in an amount to be proven at trial.” Id. at 39.

15          The district court did not err in dismissing these claims. Even assuming that these

16   statements about the Committee’s make-up and decision process were untrue and that Defendants

17   knew they were untrue, Madej failed to plausibly allege how the statements induced him to act or

18   injured him. See Manzo-Ill, 204 A.3d at 1211 n.5; Longbottom, 231 A.3d at 316. Although

19   Madej alleged that the statements prevented him from contesting his withdrawal earlier, that claim

20   is in tension with Madej’s own claim that he acted expediently to contest his withdrawal as soon

21   as he became aware of it and availed himself of the Committee’s processes. He did not allege


            1
               According to Madej’s operative complaint, he was in the United States on a student visa and he
     thus had to leave the country within 15 days after being withdrawn from Yale.
                                                        4
 1   what other action he could have taken but for the alleged falsities. Moreover, Madej’s claim that

 2   he suffered money damages was conclusory—he offered no explanation how the statements

 3   caused any such injury. See Ashcroft, 556 U.S. at 678 (“Threadbare recitals of the elements of a

 4   cause of action . . . do not suffice” to state a claim.). Thus, Madej failed to state a claim for

 5   fraudulent misrepresentation or fraud.

 6          B.      Breach of Contract Claim

 7          Connecticut law recognizes “a cause of action for institutional breach of a contract for

 8   educational services” where the plaintiff makes a showing that “the educational institution failed

 9   to fulfil[l] a specific contractual promise distinct from any overall obligation to offer a reasonable

10   program.” Gupta v. New Britain Gen. Hosp., 687 A.2d 111, 119–20 (Conn. 1996).

11          Madej alleged that Yale breached a contract that had purportedly been formed upon his

12   enrollment by “not implement[ing] any procedures or policies to provide procedural safeguards to

13   student[s] who have been in the process of being involuntarily withdrawn from Yale.” App’x 42.

14   Madej alleged that Yale further breached that contract by “not following or disclosing guidelines

15   for protecting [Madej’s] fundamental rights,” which breached “the implied covenant of good faith

16   and fair dealing.” Id. at 42–43. Finally, Madej asserted that Yale breached by “failing to provide

17   [Madej] with timely information he needed to make reasonable decisions regarding his academic

18   choices,” “creating [a] hostile atmosphere in his residential college, where he felt alienated and

19   unwelcome by his college dean,” “providing conflicting, illogical answers to all questions

20   regarding his [involuntary withdrawal] situation, and refusing to provide reasonable support,” and

21   “refusing to consider whether the Committee’s decision [wa]s arbitrary, [or] supported by the

22   evidence, and not providing any way to request such action.” Id.

23          Even accepting these allegations as true, they fail to state a breach of contract claim under
                                                       5
 1   Connecticut law because Madej did not allege that his contract with Yale included a specific

 2   promise that the school would provide such information or processes. Instead, he merely alleged

 3   that “[i]t is well-settled that a relationship between a student and a university in which he enrolls

 4   is contractual in nature,” and “[a] material part of that contract is the conditions, procedures, and

 5   policies in which a student may be involuntarily withdrawn from the university.” App’x 42.

6    Madej points to no specific contractual promise that Yale allegedly breached, so his breach of

7    contract claim fails. See, e.g., Faigel v. Fairfield Univ., 815 A.2d 140, 144 (Conn. 2003) (holding

8    alleged promise that plaintiff “would be allowed ‘many credits’ from her prior engineering studies

9    . . . is too imprecise to qualify for consideration as a ‘specific contractual promise’”).

10          C.      Negligence Claim

11          “The essential elements of a cause of action in negligence are . . . duty; breach of that duty;

12   causation; and actual injury.” Osborn v. City of Waterbury, 220 A.3d 1, 6 (Conn. 2019). A

13   negligence claim against a university is cognizable “[i]f the duty alleged to have been breached is

14   the common-law duty not to cause physical injury by negligent conduct,” Doe v. Yale Univ., 748

15   A.2d 834, 847 (Conn. 2000).

16          Madej alleged that Defendants were negligent when they knowingly failed to adopt a

17   “mechanism or avenue for appeal” of his involuntary withdrawal. App’x 44. This failure

18   allegedly breached several duties of care, including: (1) the “duty to provide him with information

19   that might materially impact [his academic choices],” (2) the “duty to protect him from reasonable

20   harm,” and (3) the “duty of reasonable care.” Id. But none of these allegations amounts to a

21   breach of “the common-law duty not to cause physical injury by negligent conduct.” Doe, 748

22   A.2d at 847. Moreover, Madej does not allege that he suffered physical injury due to Defendants’

23   failure to implement adequate processes for contesting withdrawal. Thus, Madej failed to state a
                                                    6
 1   negligence claim.

 2          To the extent that Madej claims that he asserted a claim for negligent infliction of emotional

 3   distress, he also failed to state a claim. A negligent infliction of emotional distress claim requires

 4   a showing that “(1) the defendant’s conduct created an unreasonable risk of causing the plaintiff

 5   emotional distress; (2) the plaintiff’s distress was foreseeable; (3) the emotional distress was severe

 6   enough that it might result in illness or bodily harm; and (4) the defendant’s conduct was the cause

 7   of the plaintiff’s distress.” Carrol v. Allstate Ins. Co., 815 A.2d 119, 127 (Conn. 2003). Madej

 8   alleged that “Defendants knew that [Madej] had been treated for depression, and that [he]

 9   reasonably relied on their duty to protect him from harm.” App’x 44. He further alleged that

10   “[a] reasonable person would have suffered severe emotional distress under the same or similar

11   circumstances.”     Id.   Accepting these allegations as true, they are conclusory and do not

12   sufficiently address injury. The district court thus correctly determined that Madej failed to state

13   a claim for negligent infliction of emotional distress.

14          D.      Interference with Contract Claim

15          “A claim for intentional interference with contractual relations requires the plaintiff to

16   establish: (1) the existence of a contractual or beneficial relationship; (2) the defendant’s

17   knowledge of that relationship; (3) the defendant’s intent to interfere with the relationship; (4) that

18   the interference was tortious; and (5) a loss suffered by the plaintiff that was caused by the

19   defendant’s tortious conduct.” Bai Haiyan v. Hamden Public Schs., 875 F. Supp. 2d 109, 133 (D.

20   Conn. 2012).

21          Madej alleged that he “was in an employment contract with Professor Edward A. Snyder”

22   while enrolled at Yale and that “Mark Schenker knew about [Madej’s] contract because [he]

23   specifically indicated so in his petition [to the Committee].” App’x 44. Madej also alleged that
                                                       7
 1   “Mark Schenker engaged in fraudulent misrepresentation” and “acted with reckless disregard to

 2   [Madej’s] employment and cause[d] its termination,” and that “[h]ad it not been for Schenker’s

 3   conduct, Madej would not have suffered a loss of employment and employment authorization.”

 4   Id. at 45.

 5           Missing from the complaint is an allegation that any Defendant intended to interfere with

 6   Madej’s employment contract, an essential element of an intentional interference with contractual

 7   relations claim. See Bai Haiyan, 875 F. Supp. 2d at 133. Madej thus failed to state a claim for

 8   interference with contract.

 9   II.     Leave to Amend

10           Second, Madej argues that the district court abused its discretion by not granting him leave

11   to amend his complaint for the third time. We generally review the denial of leave to amend for

12   abuse of discretion. See Pasternak v. Shrader, 863 F.3d 162, 174 (2d Cir. 2017). Although

13   courts “should freely give leave when justice so requires,” Fed. R. Civ. P. 15(a)(2), it “may

14   properly be denied for . . . ‘undue delay, . . . repeated failure to cure deficiencies by amendments

15   previously allowed, [or] undue prejudice to the opposing party by virtue of allowance of the

16   amendment.’” Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008) (quoting Foman v.

17   Davis, 371 U.S. 178, 182 (1962)).

18           The district court did not abuse its discretion because Madej never requested leave to

19   amend his complaint for a third time. Even if he had done so, the district court would have acted

20   well within its discretion by declining the request. The district court had already permitted Madej

21   to amend his complaint twice, but he still failed to state plausible claims for relief despite having

22   the benefit of some discovery, the district court’s ruling on Madej’s preliminary injunction motion,

23   and review of Defendants’ first motion to dismiss. See Ruotolo, 514 F.3d at 191; Bellikoff v.
                                                      8
 1   Eaton Vance Corp., 481 F.3d 110, 118 (2d Cir. 2007) (no abuse of discretion in denying leave to

 2   amend where plaintiff had “two previous opportunities” to do so). Moreover, granting leave to

 3   amend would unduly prejudice Defendants by further delaying the litigation. See id.

 4   III.   Sua Sponte Dismissal with Prejudice

 5          Third, Madej argues that the district court abused its discretion by dismissing his complaint

 6   with prejudice sua sponte. We ordinarily review a district court’s decision to dismiss with

 7   prejudice for abuse of discretion. See Grain Traders, Inc. v. Citibank, N.A., 160 F.3d 97, 106 (2d

 8   Cir. 1998). Madej argues that the district court abused its discretion because Defendants had not

 9   requested dismissal with prejudice, and because he never amended in bad faith or “with the benefit

10   of a ruling.” Even if Madej never amended in bad faith, he did amend with the benefit of

11   discovery, the order resolving the preliminary injunction motion, and Defendants’ first motion to

12   dismiss, and he still failed to state a claim. Madej points to no authority suggesting that a court’s

13   dismissal with prejudice sua sponte is in itself improper, and we do not conclude that it was an

14   abuse of discretion in these circumstances.

15                                              *     *      *
16
17          We have considered Madej’s remaining arguments and find them to be without merit.

18   Accordingly, we AFFIRM the judgment of the district court.

19                                                  FOR THE COURT:
20                                                  Catherine O’Hagan Wolfe, Clerk of Court




                                                      9